DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure filed 21 February 2021 is made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuh et al. US 2010/0238085.
As to claim 1, Fuh teaches body part of a motorized land vehicle (figures 1-3, paragraph 0040, a waveguide antenna assembly that is part of a motor vehicle), comprising: 
at least one wall made of plastic material, characterized in that it comprises at least one housing forming a cavity for electromagnetic waves (figures 1-3, paragraphs 0031-0035, the waveguide antenna structure comprises a waveguide channel 120 including a non-metallic substrate 100 coated with a metallic material 123), said at least one housing comprising:

at least one adaptable surface capable of reflecting the electromagnetic wave transmitted by the transceiver in a given direction (in a controlled manner) and, conversely, capable of reflecting the electromagnetic wave coming from an exterior of the at least housing toward the transceiver (figures 1-7 and 10, paragraphs 0031-0036 and 0039-0041, the cross section of the waveguide channel 120 with attached slot plate 130 is a resonant cavity dictated by the boundary conditions of electromagnetic waves to be propagated there through a propagated through the plurality of slots 134 or apertures 236 to transmit/ receive the design radar signal).

As to claim 2 with respect to claim 1, Fuh teaches wherein the cavity comprises at least one aperture, the electromagnetic wave being transmitted to the exterior of the electromagnetic cavity or being received from the exterior of the electromagnetic cavity, through said aperture (figures 1-7, paragraphs 0032-0036, slot plate 230 attached to the waveguide channel 120 (cavity) has one or more slots 134 or apertures 236).

As to claim 3 with respect to claim 1, Fuh teaches wherein the cavity is filled with air, with a plastic material different from the plastic material forming the rest of the wall, or with a plastic material identical to the plastic material forming the rest of the wall (figures 1-7, paragraphs 0023-0031), the waveguide channel 120 with attached slot plate 130 has a rectangular shaped cross section both formed of a plastic substrate and coated with a metallic material).


As to claim 15 with respect to claim 1, Fuh teaches wherein the adaptable surface constitutes a second film fixed to at least a part of the interior face of the part (figures 1-7, paragraphs 0023-0031), the waveguide channel 120 with attached slot plate 130 has a rectangular shaped cross section both formed of a plastic substrate and coated with a metallic material).
.
As to claim 16 with respect to claim 1, Fuh teaches wherein the wall forms an electromagnetic cavity for the electromagnetic waves in which the transceiver and the adaptable surface are integrated, and the film comprises at least one aperture , the electromagnetic wave being transmitted outside the cavity or being received from outside the cavity, through said aperture (figures 1-7 and 10, paragraphs 0031-0036 and 0039-0041, the cross section of the waveguide channel 120 with attached slot plate 130 is a resonant cavity dictated by the boundary conditions of electromagnetic waves to be propagated there through a propagated through the plurality of slots 134 or apertures 236 to transmit/ receive the design radar signal).

As to claim 17 with respect to claim 16, Fuh teaches wherein the size of the at least one aperture is adjustable (paragraphs 0040-0041, the dimension and placement of the slots or apertures is adjusted when designed).


As to claim 20 with respect to claim 1, Fuh teaches a motorized land vehicle comprising a body part (paragraph 0040, the waveguide assembly 50 is part of a motor vehicle to support long-range radar).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuh US 2010/0238085.
As to claim 19 with respect to claim 1, Fuh teaches the body part, a waveguide antenna constructed with a plastic material that can be part of a motor vehicle, paragraph 0040 but does not specifically teach a bumper. However, Fuh discloses the waveguide antenna affords for long-range radar that propagates electromagnetic waves to three dimensional space that have bounced 

Allowable Subject Matter
Claims 4-9, 11-14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claim 4, the prior art made of record teach a waveguide antenna comprising a rectangular shaped cross section resonant cavity considered an adaptable surface adjusted during design but does not specifically teach the adaptable surface comprises a plurality of adjustable elements as identified in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644